Motion by respondents for leave to appeal to the Court of Appeals from a judgment entered May 11, 1962, in the District Court of Nassau County upon the decision and order of this court made on October 23,1961. Previously, on December 4, 1961, before the entry of such judgment, leave to appeal to the Court of Appeals from the order of this court had been granted. Leave is now sought to appeal from the judgment subsequently entered. Motion granted. Pursuant to statute (Civ. Prac. Act, § 589, subd. 4, par. [a]), we certify that questions of law have arisen which in our opinion ought to be reviewed by the Court of Appeals. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.